—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 27, 1998, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant, inter alia, was ineligible to receive benefits on various specified dates and that she made willful false statements to obtain benefits. The record establishes that claimant certified for benefits on the days that she received holiday pay, vacation pay or was unavailable for work (see, e.g., Matter of Libes [New York City Bd. of Educ.—Hudacs], 199 AD2d 801, 802). Although claimant suffered from a learning disability, the record supports the Board’s conclusion that she understood the reporting instructions and that her responses to the certification questions, which she verified, were not attributable to her learning disability. Claimant’s exculpatory explanation for the inaccurate responses to the certification questions merely presented a credibility issue for the Board to resolve (see, Matter of McEwen [Commissioner of Labor], 249 AD2d 672). Under the circumstances, we find no reason to disturb the Board’s decision.Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.